DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/20/2020 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “protective units against liquid creeping upward” of claim 19 corresponding to 53 in Fig. 2 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-20 and 22-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the recitation “”the sliding seal is thermally insulated from the liquid stored in the container in such a way that the liquid does not contact the sliding seal” is considered to be new matter and lacks written description.  Applicant cites Page 6, lines 33-37 as providing support for this limitations, which states “…it is advantageous if the sliding seal has 
Claims 15-20 and 22-30 depend from claim 14 and are thus rejected accordingly.
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 and 22-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “”the sliding seal is thermally insulated from the liquid stored in the container in such a way that the liquid does not contact the sliding seal” is unclear.  
Claims 15-20 and 22-30 depend from claim 14 and are thus rejected accordingly.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14, 16-17, 20, 22-23, and 28 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Creith (US3587911). 
Regarding claim 14, Creith discloses a container (tank 11; Fig. 1) for storing a liquid, wherein the liquid which tends to decompose into gaseous decomposition components in the 

    PNG
    media_image1.png
    379
    791
    media_image1.png
    Greyscale

Annotated Figure 3 of Creith
Regarding claim 16, Creith discloses the limitations of claim 14, and Creith further discloses the floating roof has at least one chamber (at least another of said floats 20, which are 
Regarding claim 17, Creith discloses the limitations of claim 14, and Creith further discloses feedthroughs (negotiating device 15 & annular sleeve 51; Fig. 3) are formed in the floating roof.

Regarding claim 20, Creith discloses the limitations of claim 14, and Creith further discloses the floating roof is guided on at least one guide (at least via center pipe 13; Fig. 1) in the container.
Regarding claim 22, Creith discloses the limitations of claim 14, and Creith further discloses the liquid is a molten salt (this is a statement of intended use MPEP 2114(II).
Regarding claim 23, Creith discloses the limitations of claim 14, and Creith further discloses the molten salt is a mixture of nitrite and nitrate salts (this is a statement of intended use MPEP 2114(II).
Regarding claim 28, Creith discloses the limitations of claim 14, and Creith further disclose the floating roof is embodied as thermally insulating (corrugated metal sheet 21 inherently possesses insulating properties, at least to some degree). 
Claim(s) 14-16, 22-23 and 28 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Reynolds (US3029971). 
Regarding claim 14, Reynolds discloses a container (tan, of which wall 25 is shown in Fig. 9) for storing a liquid (liquid surface 26; Fig. 9), wherein the liquid which tends to decompose into gaseous decomposition components in the case of the conditions prevailing in the 

    PNG
    media_image2.png
    373
    487
    media_image2.png
    Greyscale

Annotated Fig. 9 of Reynolds

	Regarding claim 16, Reynolds discloses the limitations of claim 14, and Reynolds further discloses the floating roof has at least one chamber (chamber between 10 & 11; Fig. 10), which contains thermally insulating material (synthetic resin foam - Col. 5, lines 30-40). 
Regarding claim 22, Reynolds discloses the limitations of claim 14, and Reynolds further discloses the liquid is a molten salt (this is a statement of intended use MPEP 2114(II).
Regarding claim 23, Reynolds discloses the limitations of claim 14, and Reynolds further discloses the molten salt is a mixture of nitrite and nitrate salts (this is a statement of intended use MPEP 2114(II).
Regarding claim 28, Reynolds discloses the limitations of claim 14, and Reynolds further discloses the floating roof is embodied as thermally insulating (synthetic resin foam - Col. 5, lines 30-40 may be located in between trays 10 and 11, which inherently possess thermal insulation properties, as least to some degree).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 16, 22-23, and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US3338454) in view of Lentschewsky (US2006505).  
	Regarding claim 14, Nelson teaches a container (tank 10; Fig. 9-10) for storing a liquid (fluid 16; Fig. 9-10), wherein the liquid which tends to decompose into gaseous decomposition components in the case of the conditions prevailing in the container and in the case of which a chemical reaction in equilibrium results between gaseous decomposition components and liquid (this is a statement of intended use, see MPEP 2114(II)), wherein a floating roof (roof 18; Fig. 9-10) is accommodated in the container, wherein the floating roof comprises a float (pontoon 20; Fig. 1, and same unlabeled element in Fig. 9), using which the floating roof floats on the liquid, and wherein the floating roof is guided using a sliding seal (seal 36; Fig. 9-10) in the container, characterized in that the sliding seal is thermally insulated (via gas space, see annotated Fig. 9 below, between seal 36 with drip edge 76 and the liquid) from the liquid stored in the container in such a way that the liquid does not contact the sliding seal.
NOTE: Examiner notes Nelson teaches both the gas space, providing the seal is thermally insulated, in addition to a drip edge (76; Fig. 10), and thus either interpretation as discussed above with respect to the 35 USC 112 rejections above appears to be satisfied. 

    PNG
    media_image3.png
    454
    657
    media_image3.png
    Greyscale

Annotated Figure 9 of Nelson

	Nelson is silent to wherein the floating roof comprises multiple floats.
	Lentschewsky teaches wherein such an annular pontoon type float may be constructed in segmented sections (cells 19, Fig. 10), thereby providing multiple floats, in order to accommodate for any deformation or improper form of the tank, while maintaining proper sealing and insulating of the liquid to prevent evaporation thereof (Col. 1, lines 0-25).   
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the float of Nelson to include the plurality of floats of Lentschwesky, in order to accommodate for any deformation or improper 
	Regarding claim 16, Nelson teaches the limitations of claim 14, and Nelson is silent to the floating roof has at least one chamber, which contains thermally insulating material. 
Lentschewsky teaches the floating roof has at least one chamber (cell 10; Fig. 1), which contains thermally insulating material (cells…filled out wholly or in part with light insulating materials -  Page 3, lines 25-35), in order to provide insulation thereto, further limiting evaporation of the liquid (Page 1, lines 0-5). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nelson to include the float having a chamber filled with insulation as taught by Lentschewsky, in order to provide insulation thereto, further limiting evaporation of the liquid (Page 1, lines 0-5).
Regarding claim 22, Nelson discloses the limitations of claim 14, and Nelson further discloses the liquid is a molten salt (this is a statement of intended use MPEP 2114(II).
Regarding claim 23, Nelson discloses the limitations of claim 14, and Nelson further discloses the molten salt is a mixture of nitrite and nitrate salts (this is a statement of intended use MPEP 2114(II).
Regarding claim 29, Nelson discloses the limitations of claim 14, and Nelson further discloses a drip edge (drip edge 76; Fig. 10) attached below the sliding seal (seal 36; Fig. 10).
Regarding claim 30, Nelson discloses the limitations of claim 29, and Nelson further discloses liquid creeping upward drips off on the drip edge (drip edge 76; Fig. 10)  and falls back downward into the liquid.
Claims 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US3338454) in view of Lentschewsky (US2006505) and Belanger (US3583594). 
Regarding claim 17-18 and 20, Nelson teaches the limitations of claim 14, and Nelson does not teach feedthroughs are formed in the floating roof;  the feedthroughs are sealed using a movable sealing plate,  wherein the floating roof is guided on at least one guide in the container.
Belanger teaches the limitations of claim 14, and Belanger further teaches feedthroughs (38 & 51; Fig. 2) are formed in the floating roof; the feedthroughs (38 & 51; Fig. 2) are sealed using a movable sealing plate (64; Fig. 8 & Col. 5, lines 20-25 & 52; Fig. 2); and the floating roof is guided on at least one guide (14; Fig. 1-4) in the container, in order to provide a sealed means to guide the floating roof while maintaining a tight vapor seal (Col. 3, lines 30-40) and provide a passage therethrough. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nelson to include the feedthroughs, sealing plate, and guide of Belanger, in order to provide a sealed means to guide the floating roof while maintaining a tight vapor seal (Col. 3, lines 30-40) and provide a passage therethrough. 
Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US3338454) in view of Lentschewsky (US2006505) and Fino (US2735573). 
Regarding claim 19, Nelson teaches the limitations of claim 14, and Nelson does not teach the sliding seal has protective units against liquid creeping upward.

	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nelson to include the protective units of Fino, in order to prevent capillary creep and also to prevent sagging (Col. 4, lines 0-15).
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US3338454) in view of Lentschewsky (US2006505) and Chaney (US3323538). 
Regarding claim 24, Nelson as modified teaches the limitations of claim 14, however, does not teach such a container in a device for storing heat, comprising a first container for storing a colder liquid and a second container for storing a hotter liquid, wherein the containers  are connected to one another, so that the colder liquid flows out of the first container, after absorbing heat, into the second container and flows out of the second container, after emitting heat, into the first container, wherein at least the second container is the container according to claim 14.
Chaney teaches a device for storing heat, comprising a first container (Tank 1; Fig. 7) for storing a colder liquid and a second container (Tank 2 Fig. 7) for storing a hotter liquid, wherein the containers  are connected to one another, so that the colder liquid flows out of the first container, after absorbing heat (from B; Fig. 3), into the second container and flows out of the second container, after emitting heat, into the first container (see Col 6 lines 30-35).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided a container as taught by Nelson .
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US3338454) in view of Lentschewsky (US2006505) and Skowronski (US20060266039).
	Regarding claim 26, Nelson teaches the limitations of claim 14, and Nelson is silent to what application the container is used for, however, teaches in oil tank applications, such a floating roof minimizes fluid losses due to evaporation (Col. 1, lines 0-10). 
Skowronski teaches such containers are used for oil storage in solar-thermal power plants (Fig. 1). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the container of Nelson in a solar thermal power plant, as taught by Skowronski, in order to minimize fluid losses due to evaporation (Col. 1, lines 40-50 - Nelson).
NOTE: Regarding the intended use limitations identified in the above rejections, the applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114(11). In the instant case, the references cited teach all of the structural elements of the claims. 
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/ERIC S RUPPERT/Primary Examiner, Art Unit 3763